             Case 2:18-cr-00266-WBS Document 123 Filed 04/15/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8

 9                              IN THE UNITED STATES DISTRICT COURT

10                                 EASTERN DISTRICT OF CALIFORNIA

11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-000266-WBS
12                               Plaintiff,             STIPULATION AND ORDER TO CONTINUE
                                                        SENTENCING HEARING
13                         v.
                                                        DATE: April 20, 2020
14                                                      TIME: 9:00 AM
     DARRON DIMITRI ROSS,                               COURT: Hon. William B. Shubb
15

16                               Defendant.

17

18                                              STIPULATION

19         1.      By previous order, the Court set this matter for a status conference regarding sentencing

20 as to Defendant Darron Dimitri Ross on April 20, 2020.

21         2.      The parties request additional time to prepare for the sentencing hearing.

22         3.      By this stipulation, the parties now move to continue the sentencing hearing until

23 September 14, 2020.

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /


      STIPULATION AND [PROPOSED] ORDER TO CONTINUE      1
30    SENTENCING HEARING
             Case 2:18-cr-00266-WBS Document 123 Filed 04/15/20 Page 2 of 2

 1          4.     The parties also request that the Court suspend the PSR disclosure schedule at the stage

 2 until further notice form the parties and Probation. This request has been discussed with the Probation

 3 Officer and she is in agreement.

 4

 5 IT IS SO STIPULATED.

 6

 7
     Dated: April 13, 2020                                  MCGREGOR W. SCOTT
 8                                                          United States Attorney
 9
                                                            /s/ ROBERT J. ARTUZ
10                                                          ROBERT J. ARTUZ
                                                            Special Assistant U.S. Attorney
11

12
     Dated: April 13, 2020                                  /s/ JOHN MANNING (w/ permission)
13                                                          JOHN MANNING
14                                                          Counsel for Defendant
                                                            DARRON DIMITRI ROSS
15

16

17

18                                        FINDINGS AND ORDER

19          The sentencing hearing for Darron Dimitri Ross is hereby continued to September 14, 2020 at

20 9:00 a.m., and the PSR disclosure schedule is suspended until further order from the Court.

21

22          IT IS SO ORDERED.

23 Dated: April 14, 2020

24

25

26
27

28


      STIPULATION AND [PROPOSED] ORDER TO CONTINUE      2
30    SENTENCING HEARING
